DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS’ filed 01/24/2019 and 08/21/2020 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew et al. (CN 102662302 A).

With regard to claim 1, D1 teaches A polarizer, in at least (pargraphs 42-97 and Fig. 4-12); comprising: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion; a first protective film (66 and 70) covering the first hollow (142) portion and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer (68) facing away (toward display) from the first protective film (66).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, a polarizer, in at least fig, 12, further comprising a first alignment mark (142, hollow used for alignment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (CN 102662302 A) hereto after referred to as D1 as applied to s 1 above, and further in view of Chen et al. (CN 108319069 A) hereto after referred to as D2.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose wherein the polarizer comprises a quarter-wave plate located at a side of the first pressure-sensitive adhesive layer facing away from the first polarizing layer.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1, 2 and [0021-[0029]; wherein the polarizer (5) comprises a quarter-wave plate (4) located at a side of the first pressure-sensitive adhesive layer facing away from the first polarizing layer (5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a polarizer compriseing a second hollow portion overlapping with the first hollow portion (142).
D1 fails to expressly disclose quarter wave plate.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1 and 2, quarter wave plate (4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the second hollow portion (142) has an area smaller than or equal to an area of the first hollow portion (142 extends through 3 layers at egual area).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the second hollow portion (142 extends through 3 layers at egual area) is completely covered by the first hollow portion (142 extends through 3 layers at egual area).

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a polarizer, in at least further comprising a second pressure-sensitive adhesive layer (64), wherein the second pressure-sensitive adhesive layer (64) is located at a side of the quarter-wave plate facing away from the first polarizing layer (62).
D1 fails to expressly disclose quarter wave plate.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1 and 2, quarter wave plate (4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 8, D1 teaches a display panel, in at least (pargraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer facing away from the first protective film (66), and wherein the first hollow portion (142) overlaps with the hollow region (fig. 12, 142).
However D1 fails to expressly disclose a display device wherein, the display substrate, comprising a plurality of gate lines, a plurality of data lines, and a plurality of pixel units; and a second underlay disposed opposite to the first underlay.
In a related endeavor, D2 teaches a display device, in at least figs 1 and 2, and [0021-0029], the display substrate (1), comprising a plurality of gate lines (131), a plurality of data lines (133), and a plurality of pixel units (12); and a second underlay (3) disposed opposite to the first underlay (1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the display while maintaining an opening for a peripheral device.

	With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a polarizer, in at least figure 12; wherein the hollow region (142) has an area smaller than or equal to an area of the first hollow portion (142 hollow portion equal throughout).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the hollow region (142) is completely covered by the first hollow portion (142 hollow portion equal throughout).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose wherein the polarizer comprises a quarter-wave plate located at a side of the first pressure-sensitive adhesive layer facing away from the first polarizing layer.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1, 2 and [0021-[0029]; wherein the polarizer (5) comprises a quarter-wave plate (4) located at a side of the first pressure-sensitive adhesive layer facing away from the first polarizing layer (5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a polarizer, in at least fig. 12; wherein the quarter-wave plate (pol) comprises a second hollow portion (142) overlapping with the first hollow portion (142, equal throughout).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the second hollow portion (142) has an area smaller than or equal to an area of the first hollow portion (142, equal throughout).

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 13, wherein D1 further teaches a polarizer, in at least fig 12; wherein the second hollow portion (142) is completely covered by the first hollow portion (142, equal throughout).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a polarizer, in at least fig. 12; wherein the polarizer (62) further comprises a second pressure-sensitive (64) adhesive layer located between the quarter-wave plate (pol) and the second underlay (22).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a polarizer, in at least fig. 12; wherein the polarizer further comprises a first alignment mark (142); the display substrate (tft) further comprises a second alignment mark (142); and the first alignment marker and the second alignment marker are embedded into each other or are overlapped with each other (hollow 142 serves as a marker that would overlap between layers for alignment).

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a polarizer, in at least fig. 14, wherein the first underlay (tft) covers the hollow region (142), and the second underlay (22) covers the hollow region (142).

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the first underlay (tft) comprises a first opening portion (142) located in the hollow region, and the second underlay (22) comprises a second opening portion (142) located in the hollow region.

With regard to claim 19, D1 teaches a display panel, in at least (paragraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer facing away from the first protective film (66), and wherein the first hollow portion (142) overlaps with the hollow region (fig. 12, 142).
However D1 fails to expressly disclose a display device wherein, the display substrate, comprising a plurality of gate lines, a plurality of data lines, and a plurality of pixel units; and a second underlay disposed opposite to the first underlay.
In a related endeavor, D2 teaches a display device, in at least figs 1 and 2, and [0021-0029], the display substrate (1), comprising a plurality of gate lines (131), a plurality of data lines (133), and a plurality of pixel units (12); and a second underlay (3) disposed opposite to the first underlay (1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the display while maintaining an opening for a peripheral device.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 19, wherein D1 further teaches a polarizer, in at least fig. 4-12, further comprising an image collecting device (12) or a sounding device, wherein at least one of the image collecting device (12) and the sounding device is located in the hollow region (142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872